Citation Nr: 0830597	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-35 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for cold injury residuals, 
to include arthritis and peripheral neuropathy of both legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California. 

he veteran presented sworn testimony in support of his appeal 
during a June 2008 hearing before the undersigned Veterans 
Law Judge sitting at the RO.  


FINDINGS OF FACT

1. The evidence of record does not support the veteran's 
contention that he suffered a cold injury in Korea, which 
resulted in arthritis and peripheral neuropathy of both legs 
during the winter of 1956-1957.

2.  The official DD-214 fails to establish that the veteran 
had foreign and/or sea service during his active military 
service.

3.  Arthritis was not shown in service or within one year 
thereafter.


CONCLUSION OF LAW

The requirements for the establishment of entitlement to 
service connection for cold injury residuals, to include 
arthritis and peripheral neuropathy of both legs on direct or 
presumptive basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he sustained frostbite to both legs 
while performing guard duty without proper attire in the cold 
weather while he was stationed in Korea during the winter of 
1956-1957.  He asserts that his DD Form 214 is incorrect in 
that it indicates he had no foreign service, while he asserts 
he spent nine months in Korea.  He contends the government 
has not treated him well, requiring him to serve guard duty 
without appropriate cold weather clothing, recording 
incorrect (in his view) information on his DD Form 214, then 
failing to safeguard his service medical and personnel 
records which were lost in the fire at the National Personnel 
Records Center in St. Louis, 

Duty to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements in 
letters dated in October 2004 and March 2005 prior to the 
initial adjudication of his claim.  

The RO provided the veteran with the regulatory provisions 
governing service connection, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a Statement of the Case dated in September 2005.  The 
veteran was informed of the law governing the assignment of 
disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As noted above, unfortunately, the veteran's service 
personnel and treatment records were destroyed by fire at the 
National Personnel Records Center (NPRC).  A certification 
that his records could not be reconstructed was received from 
the NPRC in March 2005.  The RO then attempted to obtain 
Surgeon General Reports or Morning Reports reflecting the 
time period the veteran reports having been in Korea.  A 
search of records from the 347th Transportation Company 
failed to locate any entries pertaining to the veteran.  
Based upon these attempts, the Board is satisfied that all 
available alternative sources for information about the 
veteran's service have been exhausted.  

The Board observes that the veteran receives Social Security 
Disability benefits.  In many VA cases, especially those 
involving claims for total disability ratings, the VA has a 
duty to consider the same evidence considered by the Social 
Security Administration in making any decision regarding 
entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In this case, however, the Board finds that 
a remand to obtain the Social Security records is not 
necessary.  The veteran indicated that he did not seek Social 
Security benefits until 1993, when he retired from his job on 
account of disability.  Because the crux of this case is 
whether the veteran in fact suffered cold injury in Korea 
during his brief period of service, and the fact that it has 
not been established that he served in Korea, the Board finds 
that Social Security records reflecting the veteran's 
disability status during the 1990s would be irrelevant to 
this matter.  

Similarly, the Board notes that the veteran receives VA 
medical treatment, as evidenced by the several VA medical 
records on file.  These records reflect that the veteran 
initially sought VA primary care treatment in 2004 and mental 
health treatment in 2007.  Any records of more recent 
treatment would not contain information whether private or VA 
would not serve to establish that any disability resulting 
from cold injury occurred in Korea.  According to the 
official DD-214 on file, the veteran served on active duty 
for a period of one year, eleven months and 29 days.  His 
active military service began on August 25, 1955 and 
concluded on August 23, 1957.  He did not have any foreign 
and/or sea service.

Moreover, the veteran was only awarded a Good Conduct medal.  
He received no other decorations, medals, badges, ribbons or 
other citations, which would account for service overseas, 
particularly service in Korea during the time that he was in 
service.   Inasmuch as the evidence fails to show that he has 
active service in Korea, there is no reasonable possibility 
of linking any residuals of cold injury to his military 
service.   The records pertaining to his recent application 
for Social Security benefits as well as those reflecting 
treatment during the late 2000's would not help him to 
overcome this hurdle.  As such, the Board declines to order 
such unnecessary and unhelpful evidentiary development.

The veteran has submitted recent medical statements 
confirming that he has arthritis and peripheral neuropathy, 
which doctors have linked to his history of cold injury in 
Korea.  He has also submitted statements from his brother and 
his son, confirming that they had witnessed his frostbite 
residuals, including blue and scaly feet, through the years.  
The veteran has testified during a hearing on appeal, and the 
Board is satisfied that all available relevant evidence 
pertaining to the appeal issue decided herein has been 
obtained.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are 
additional records that are available which would confirm his 
alleged service in Korea, and the Board has not identified 
any further areas of inquiry pertinent to that matter.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, the veteran contends he sustained cold injury 
to both legs while he was stationed in Korea during the 
winter of 1956-1957.  As noted above, the veteran's DD Form 
214 fails to corroborate his recollection of overseas 
service.  Although attempts to find alternative documentation 
of the veteran's asserted service in Korea were undertaken, 
no such documentation turned up.  Thus, the DD Form 214 is 
the only, and thus, the best evidence pertaining to the 
veteran's military service which is available to the Board.

The veteran has identified that he was stationed with either 
the 347th Transportation Company, or the 458th Transportation 
Company, which were part of the 10th Transportation Battalion 
at the time he was in Korea.  According to a history of the 
battalion, neither of these units was sent to Korea during 
the 1950s, but were instead located at Fort Story, Virginia.  
Furthermore, the history shows that neither of these units 
was eligible for any Korean era unit commendations and 
neither was credited with any Korean War campaigns.  10TH 
TRANSPORTATION BATTALION, WATERBORNE UNIT HISTORY, 
http://www.Eustis.army.mil/7GRP/10bn/History/ history.htm 
(last visited Sept. 3, 2008).  

Although this historical reference website does not identify 
the veteran, or any other soldier in particular; the 
information it contains, tends to support the information in 
the veteran's DD-214 to the effect that he did not serve in 
Korea or indeed, outside the United States, during his two 
years of service.

In cases such as this one where records once in the hands of 
the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as 
mentioned above, the veteran's service medical and personnel 
records are missing.  The Board's analysis has been 
undertaken with this heightened duty in mind. 

The veteran has written and testified to the effect that he 
was stationed in Korea and was treated for frostbite while 
there.  The Board is fully aware of the sincerity of the 
veteran's testimony and contentions.  However, it is the 
responsibility of the Board to weigh the evidence and make 
factual findings in each case.  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the veteran's contentions, which have been made 
in support of a claim for monetary benefits, do not comport 
with the admittedly-scanty available evidence.  While the 
veteran's statement that the Army must have mistakenly 
completed his DD Form 214 is not inherently impossible, in 
the absence of any independent evidence to the contrary, the 
Board chooses to place greater probative weight upon the 
information in his DD Form 214, as supported by the 
independent historical information regarding the units in 
which the veteran asserts he served.

In sum, the veteran has current disabilities involving 
peripheral neuropathy and arthritis, which physicians have 
attributed to the uncorroborated history related by the 
veteran of having been exposed to severe cold in Korea during 
service.  While this medical evidence basically indicates 
that his current disabilities are consistent with such 
history, the statements are not dispositive when the evidence 
fails to demonstrate that he was in Korea during service.  
Unless the in-service event of cold exposure is established, 
any medical opinion linking the veteran's current 
symptomatology to such purported exposure lacks logical and 
probative value.  

In this case, the Board finds that the evidence does not 
corroborate or support the veteran's testimony that he was 
stationed in Korea and sustained frostbite in the course of 
his military duties.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of cold injury to include arthritis 
and peripheral neuropathy of both legs, and the claim must be 
denied.

Furthermore, in the absence of competent evidence showing 
peripheral neuropathy or arthritis at the time of discharge 
from service or within one year of service, incurrence of 
these disabilities during service is not shown and cannot be 
presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

ORDER

Service connection for residuals of cold injury to include 
arthritis and peripheral neuropathy of both legs is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


